          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 1 of 69




Clinton E. Duke (9784)
cduke@djplaw.com
DURHAM JONES & PINEGAR, P.C.
111 S. Main Street, Suite 2400
Salt Lake City, Utah 84111
Telephone (801) 415-3000
Facsimile (801) 415-3500

Attorney for Plaintiff Argon Technologies, Inc.


        IN THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH,

                                       CENTRAL DIVISION


  ARGON TECHNOLOGIES, INC. DBA
  KLYMIT CORPORATION UTAH, a Utah                                    COMPLAINT
  corporation,

             Plaintiff,

  vs.
                                                      Case No. 1:19-cv-00006-PMW
                                                               ________________
  SC CHILLAX STORE SRL. (DBA
  WELLAX OUTDOORS), a foreign company,                       Paul M. Warner
                                                      Judge ___________________
  and RADU ADUMITRESI, an individual

             Defendants.

        Plaintiff Argon Technologies, Inc. DBA Klymit Corporation Utah (“Klymit” or

“Plaintiff”), hereby files this Complaint against Defendant SC Chillax Store SRL, DBA WellaX

Outdoors, and Radu Adumitresi (collectively “WellaX” or “Defendants”), complaining and

alleging as follows:

                                              PARTIES

        1.        Klymit is a Utah corporation with its principal place of business at 1265 West

1275 North, Suite 1, Centerville, Utah 84014.



SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 2 of 69




        2.      Klymit is the owner of all right, title, and interest in U.S. Patent No. 9,756,955 for

an Inflatable Pad and Methods for Using Same.

        3.      Klymit is the owner of all right, title, and interest in U.S. Patent No. 9,936,814 for

an Inflatable Pad and Methods for Using Same.

        4.      On information and belief, SC Chillax Store SRL is a Romanian company with its

principle place of business at Bulevardul Mamaia 85, Constanta, Romania. On information and

belief, SC Chillax Store SRL also does business under the name WellaX Outdoors.

        5.      On information and belief, SC Chillax Store SRL is authorized to do business in

the United States and in the State of Utah.

        6.      On information and belief, SC Chillax Store SRL directly or indirectly imports,

develops, designs, manufactures, uses, distributes, markets, offers to sell and/or sells products

and services in the United States, including in this district, and otherwise purposefully directs

activities to the same.

        7.      On information and belief, Radu Adumitresi directly participates in and directs

the activities of SC Chillax Store SRL specifically described below.

        8.      On information and belief, Radu Adumitresi is an induvial who resides at

Bulevardul Mamaia 85, Constanta, Romania.

                                 JURISDICTION AND VENUE

        9.      This is an action for patent infringement arising under the patent laws of the

United States of America, 35 U.S.C. §1, et. seq., including 35 U.S.C. § 271. This Court has

subject matter jurisdiction under 28 U.S.C. § 1331 and §§ 1338(a).

        10.     On information and belief, this Court has personal jurisdiction over SC Chillax
                                                  2

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 3 of 69




Store SRL and Radu Adumitresi because they have substantial, systematic, and continuous

contacts with this judicial district. On information and belief, SC Chillax Store SRL and Radu

Adumitresi regularly conduct business in the State of Utah and in this judicial district. On

information and belief, SC Chillax Store SRL and Radu Adumitresi have sold and offered to sell

infringing products in this State and judicial district and have committed acts of patent

infringement.

        11.     On information and belief, venue is proper in this judicial district pursuant to 28

U.S.C. §§ 1391(b)-(d) and 1400(b) and specifically 28 U.S.C. §§ 1391(c)(3). Certain of the acts

giving rise to the claims alleged herein occurred in this judicial district. SC Chillax Store SRL

and Radu Adumitresi have committed acts of infringement in this judicial district by, among

other things, selling, and offering for sale infringing products in this judicial district.

                                   GENERAL ALLEGATIONS

        12.     Klymit re-alleges and incorporates by reference each and every allegation made in

the prior paragraphs as though they were fully set forth herein.

        13.     U.S. Patent No. 9,756,955 (the “’955 Patent) and U.S. Patent No. 9,936,814 (the

“’814 Patent”) are directed to lightweight, inflatable sleeping pads.

        14.     Klymit is a leader and innovator in the field of lightweight, inflatable sleeping

pads. One of Klymit’s award winning pads is the Static V.

        15.     On information and belief, SC Chillax Store SRL and Radu Adumitresi

(collectively “WellaX Outdoors” or “Defendants”) make, use, sell, offer for sale and/or import

infringing products in the United States, including the WellaX Ultralight Air Sleeping Pad.

Defendants offer for sale and sell this pad through Amazon.com at
                                                   3

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 4 of 69




https://www.amazon.com/WellaX-Ultralight-Air-Sleeping-

Pad/dp/B076PHYVD8/ref=sr_1_2_sspa?ie=UTF8&qid=1548790676&sr=8-2-

spons&keywords=wellax+pad&psc=1

        16.     Defendants were provided with specific notice that the WellaX Ultralight Air

Sleeping Pad infringes the ’955 Patent and the ’814 Patent from Klymit and from Klymit’s

attorneys.

                                   FIRST CLAIM FOR RELIEF
                            (Infringement of U.S. Patent No. 9,756,955)

        17.     Klymit re-alleges and incorporates by reference each and every allegation made in

the prior paragraphs as though they were fully set forth herein.

        18.     The ’955 Patent, titled “Inflatable Pad and Methods for Using Same,” was duly

and legally issued on September 12, 2017. A true and correct copy of the ’955 Patent is attached

as Exhibit A.

        19.     The ’955 Patent names Robert Nathan Alter, Cory S. Tholl, and Matthew

Maxfield as co-inventors.

        20.     The ’955 Patent has been in full force and effect since its issuance. Klymit owns

by assignment the entire right, title, and interest in and to the ’955 Patent, including the exclusive

right to seek damages for past, current and future infringement thereof.

        21.     On information and belief, Defendants have been, and currently are, directly

infringing the ’955 Patent by making, using, selling, offering to sell, and/or importing into the

United States sleeping pads including the WellaX Ultralight Air Sleeping Pad.

        22.     Specifically, the WellaX Ultralight Air Sleeping Pad infringes at least claims 1-7,


                                                  4

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 5 of 69




9, 10, 12-13, and 15-19 of the ’955 Patent either literally or under the doctrine of equivalents.

        23.       Specifically, the WellaX Ultralight Air Sleeping Pad infringes claims 1-7, 9, 10,

12-13, and 15-19 of the ’955 Patent as shown below. Some of the images in the following claim

charts are taken from the Amazon listing for the WellaX Ultralight Air Sleeping Pad indicated

above and some of the images are photographs taken of a WellaX Ultralight Air Sleeping Pad in

Klymit’s possession.

 Claim                 Claim Term                            WELLAX Ultralight Air
 Number
 1.             An inflatable sleeping pad                                        The WELLAX
                configured for supporting                                         Ultralight Air is
                a person sleeping thereon,                                        such an
                the inflatable sleeping pad                                       inflatable
                comprising:                                                       sleeping pad.




                                                   5

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 6 of 69




 Claim                 Claim Term                  WELLAX Ultralight Air
 Number
                a frame comprising a first                           The WELLAX
                sheet of material joined to                          Ultralight Air is
                a second sheet of material                           made of two
                at a plurality of bond lines                         sheets joined at
                to form a plurality of                               bond lines. In
                fluidly connected air                                between the
                inflatable support                                   bond lines are
                members,                                             inflatable
                                                                     support
                                                                     members.




                each air inflatable support                           In between the
                member defined between                                bond lines are
                at least two bond lines of                            inflatable
                the plurality of bond lines,                          support
                                                                      members.




                                               6

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 7 of 69




 Claim                 Claim Term                           WELLAX Ultralight Air
 Number
                wherein at least some of                                        The inflatable
                the air inflatable support                                      support
                members are configured                                          members are
                to support a person lying                                       configured to
                on the inflatable sleeping                                      support a
                pad;                                                            person lying on
                                                                                them.




                a first valve coupled to the                                       The WELLAX
                frame and in fluid                                                 Ultralight Air
                communication with the                                             includes a
                air inflatable support                                             valve in fluid
                members for inflation                                              communication
                thereof;                                                           with the
                                                                                   inflatable
                                                                                   support
                                                                                   members that
                                                                                   allow the pad
                                                                                   to be inflated.
                                                                                   The Amazon
                                               listing for this pad states: “Advanced inflation
                                               technology features 2 flat valves: 1 for inflation
                                               and 1 for deflation, making it quicker to inflate
                                               (only 4-6 breaths) or deflate.”




                                                   7

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 8 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein the frame                                 The frame includes a pattern
                includes a pattern of non-                        of non-supporting regions at
                supporting regions                                the non-supporting bond
                defined by noninflating                           lines that connect the two
                regions, the plurality of                         sheets. The pattern includes
                bond lines, and/or                                many non-supporting
                cutouts of the first and                          portions arranged in a
                second sheets;                                    geometric pattern.




                wherein at least some of                                   The bond lines in the
                the bond lines comprise a                                  main portion of the
                rounded first end having a                                 pad are generally x-
                diameter, a flared second                                  shaped with flared
                end having a width, and a                                  ends. Each of these,
                transitioning portion                                      therefore has four
                therebetween,                                              ends that are
                                                                           rounded and flared.
                                                                           Between each end
                                                                           and the middle of the
                                                                           bond line is a
                                             transitioning portion that is narrower than the
                                             ends.
                wherein the width of the     The bond lines are not exactly symmetrical. In
                flared second end is         several instances, one end will flare greater than
                greater than the diameter    the other rounded end.
                of the rounded first end;
                and


                                                 8

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 9 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein the frame has a      The fill volume is about 26,380 ml. The Amazon
                ratio of a fill volume/pad   listing for this pad lists its length at 78 inches or
                area in a range from         about 198 cm long and 24 inches or about 61 cm
                about 0.4-4.0 ml/cm2         wide. This is about 12,000 cm2 for each sheet for
                where the fill volume        a total of about 24,000 cm2 of surface area.
                consists of the volume of    Deflated, the pad measures 93 inches or about
                air contained within the     236 cm long and 28 inches or about 71 cm wide.
                air inflatable support       This is about 16,500 cm2 for each sheet for a total
                members at a pressure of     of about 33,000 cm2 of surface area. Accordingly,
                2 psi.                       the fill volume to pad area ratio is in the range
                                             from about 1.1 to about 0.80 ml/cm2. This is in
                                             the range from about 0.4-4.0 ml/cm2.
 2.             The inflatable sleeping      See analysis of claim 1 above.
                pad of claim 1,
                wherein each non-                                               Each of the bond
                supporting region has a                                         lines is over 2
                length and width of at                                          cm long and
                least 2 cm.                                                     over 2 cm wide.




 3.             The inflatable sleeping      See analysis of claim 1 above.
                pad of claim 1,




                                                 9

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 10 of 69




 Claim                 Claim Term                         WELLAX Ultralight Air
 Number
                wherein at least a portion                         The WELLAX Ultralight Air
                of the non-supporting                              includes several bond lines
                regions are provided in                            that join and weld the two
                the form of the bond lines                         sheets.
                between the first and
                second sheets,




                each bond line including                                      Each rounded
                the rounded first end, and                                    end has a
                the diameter of the                                           diameter or
                rounded first end is at                                       width of over
                least 10 mm.                                                  10 mm.




 4.             The inflatable sleeping      See analysis of claim 1 above.
                pad of claim 1,




                                                 10

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 11 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein the frame is                               The WELLAX Ultralight Air
                elongate in a longitudinal                         is elongated vertically to
                direction and the pattern                          support a sleeping person.
                of non-supporting regions                          The supporting portions
                form a plurality of                                arranged symmetrically
                horizontal rows.                                   such that horizontal rows
                                                                   can be seen.




 5.             The inflatable sleeping      See analysis of claim 1 above.
                pad of claim 1,
                wherein an average           At their thickest, the support members are about
                maximum vertical             6.35 cm. The Amazon listing for this pad lists the
                thickness of the support     thickness at 2.5 inches, or 6.35 cm. This is
                members is in a range        between 2.5 cm and 8 cm.
                from 2.5 cm to 8 cm.
 6.             The inflatable sleeping      See analysis of claim 5 above.
                pad of claim 5,
                wherein the average          At their thickest, the support members are about
                maximum vertical             6.35 cm. The Amazon listing for this pad lists the
                thickness of the support     thickness at 2.5 inches, or 6.35 cm.
                members is at least 3 cm.
 7.             The inflatable sleeping      See analysis of claim 1 above.
                pad of claim 1,
                wherein one or both of       The Amazon listing for this pad lists the states:
                the sheets of material are   “Laminated 20D Rip-stop Nylon and the TPU
                a polyurethane or a          Layer provides a good balance between low
                polyester.
                                                 11

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 12 of 69




 Claim                 Claim Term                           WELLAX Ultralight Air
 Number
                                              weight and durability.” TPU is thermoplastic
                                              polyurethane.
 9.             The inflatable sleeping       See analysis of claim 1 above.
                pad of claim 1,
                wherein a weight of the       The Amazon listing for this pad states that this
                frame is less than 750 g.     pad is 14.5 ounces or just over 411 grams.
 10.            The inflatable sleeping       See analysis of claim 1 above.
                pad of claim 1,
                wherein the frame has a    The Amazon listing for this pad lists its length at
                weight to surface area     78 inches or about 198 cm long and 24 inches or
                ratio less than 0.08 g/cm2.about 61 cm wide. This is about 12,000 cm2 for
                                           each sheet for a total of about 24,000 cm2 of
                                           surface area. The advertised weight of about 411
                                           g divided by this surface area yields a weight to
                                           surface area ratio of under 0.02 g/cm2. This is
                                           under 0.08 g/cm2.
 12.            An inflatable sleeping pad                                    The WELLAX
                configured for supporting                                     Ultralight Air is
                a person sleeping thereon,                                    such an
                the inflatable pad                                            inflatable
                comprising:                                                   sleeping pad.




                                                  12

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 13 of 69




 Claim                 Claim Term                  WELLAX Ultralight Air
 Number
                a frame comprising a first                           The WELLAX
                sheet of fabric material                             Ultralight Air is
                joined to a second sheet of                          made of two
                fabric material to form a                            sheets joined at
                plurality of fluidly                                 bond lines. In
                connected air inflatable                             between the
                support members,                                     bond lines are
                                                                     inflatable
                                                                     support
                                                                     members.




                the frame having a                       The Amazon listing for this
                maximum width of at                      pad lists its length at 78
                least 40 cm and a                        inches or about 198 cm long
                maximum length of at                     and 24 inches or about 61
                least 150 cm,                            cm wide.




                                              13

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 14 of 69




 Claim                 Claim Term                           WELLAX Ultralight Air
 Number
                wherein a portion of the                                          The support
                support members are                                               members or
                configured to support a                                           flexing points
                person lying thereon;                                             are configured
                                                                                  to support a
                                                                                  person.




                a first valve coupled to the                                       The WELLAX
                frame and in fluid                                                 Ultralight Air
                communication with the                                             includes a
                air inflatable support                                             valve in fluid
                members for inflation                                              communication
                thereof;                                                           with the
                                                                                   inflatable
                                                                                   support
                                                                                   members that
                                                                                   allow the pad
                                                                                   to be inflated.
                                                                                   The Amazon
                                               listing for this pad states: “Advanced inflation
                                               technology features 2 flat valves: 1 for inflation
                                               and 1 for deflation, making it quicker to inflate
                                               (only 4-6 breaths) or deflate.”




                                                   14

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 15 of 69




 Claim                 Claim Term                  WELLAX Ultralight Air
 Number
                wherein the frame                         The frame includes a
                includes a repeating                      pattern of non-supporting
                pattern of non-supporting                 regions at the non-
                regions formed from                       supporting welds that
                fabric welds between the                  connect the two sheets. The
                first and second sheets,                  pattern includes many non-
                                                          supporting portions
                                                          arranged in a repeating,
                                                          geometric pattern.




                the repeating pattern                                Each rounded
                including rounded welds                              end has a
                with a diameter of at least                          diameter or
                10 mm;                                               width of over
                                                                     10 mm.




                                              15

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 16 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein a portion of the                                  The welds in the
                fabric welds comprise at                                  main portion of the
                least one of the rounded                                  pad are generally x-
                welds at a first end and a                                shaped with flared
                flared weld at a second                                   ends. Each of these,
                end having a width,                                       therefore has four
                                                                          ends that are
                                                                          rounded and flared.
                                                                          Between each end
                                                                          and the middle of the
                                                                          weld is a
                                            transitioning portion that is narrower than the
                                            ends.
                wherein the width of the    The welds are not exactly symmetrical. In several
                flared weld is greater than instances, one end will flare greater than the
                the diameter of the at      other rounded end.
                least one rounded weld,
                wherein the flared and                                     When the WELLAX
                rounded welds reduce                                       Ultralight Air is
                torsion when the                                           inflated, the ends of
                inflatable pad is inflated;                                the welds near sides
                                                                           fold in on
                                                                           themselves in order
                                                                           to reduce torsion.




                wherein an average           At their thickest, the support members are about
                maximum vertical             6.35 cm. The Amazon listing for this pad lists the
                thickness of the support     thickness at 2.5 inches, or 6.35 cm. This is
                members is in a range        between 2.5 cm and 8 cm.
                from 2.5 cm to 8 cm;
                wherein the frame has a      The Amazon listing for this pad lists its length at
                weight to surface area       78 inches or about 198 cm long and 24 inches or
                ratio less than 0.08 g/      about 61 cm wide. This is about 12,000 cm2 for
                cm2;                         each sheet for a total of about 24,000 cm2 of
                                             surface area. The advertised weight of about 411
                                             g divided by this surface area yields a weight to


                                                 16

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 17 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                                             surface area ratio of under 0.02 g/cm2. This is
                                             under 0.08 g/cm2.
                and wherein the frame        The fill volume is about 26,380 ml. The Amazon
                has a ratio of a fill        listing for this pad lists its length at 78 inches or
                volume/pad area in a         about 198 cm long and 24 inches or about 61 cm
                range from about 0.4-4.0     wide. This is about 12,000 cm2 for each sheet for
                ml/ cm2 where the fill       a total of about 24,000 cm2 of surface area.
                volume is defined as the     Deflated, the pad measures 93 inches or about
                volume of air contained      236 cm long and 28 inches or about 71 cm wide.
                within the frame at a        This is about 16,500 cm2 for each sheet for a total
                pressure of 2 psi.           of about 33,000 cm2 of surface area. Accordingly,
                                             the fill volume to pad area ratio is in the range
                                             from about 1.1 to about 0.80 ml/cm2. This is in
                                             the range from about 0.4-4.0 ml/cm2.
 13.            The inflatable sleeping      See analysis of claim 12 above.
                pad of claim 12,
                wherein one or both of       The Amazon listing for this pad lists the states:
                the sheets of material are   “Laminated 20D Rip-stop Nylon and the TPU
                a polyurethane or a          Layer provides a good balance between low
                polyester.                   weight and durability.” TPU is thermoplastic
                                             polyurethane.
 15.            The inflatable sleeping      See analysis of claim 12 above.
                pad of claim 12
                wherein a weight of the      The Amazon listing for this pad states that this
                frame is less than 750 g.    pad is 14.5 ounces or just over 411 grams.




                                                 17

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 18 of 69




 Claim                 Claim Term                   WELLAX Ultralight Air
 Number
 16.            An inflatable sleeping pad                            The WELLAX
                configured for supporting                             Ultralight Air is
                a person sleeping thereon,                            such an
                the inflatable pad                                    inflatable
                comprising:                                           sleeping pad.




                a frame comprising a first                            The WELLAX
                sheet of fabric material                              Ultralight Air is
                joined to a second sheet of                           made of two
                fabric material at a                                  sheets joined at
                plurality of fabric welds to                          welds. In
                form a plurality of fluidly                           between the
                connected air inflatable                              bond lines are
                support members,                                      inflatable
                                                                      support
                                                                      members.




                                               18

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 19 of 69




 Claim                 Claim Term                  WELLAX Ultralight Air
 Number
                each air inflatable support                           In between the
                member defined between                                welds are
                at least two fabric welds                             inflatable
                of the plurality of fabric                            support
                welds,                                                members.




                the frame having a                       The Amazon listing for this
                maximum width of at                      pad lists its length at 78
                least 40 cm and a                        inches or about 198 cm long
                maximum length of at                     and 24 inches or about 61
                least 150 cm                             cm wide.




                                              19

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 20 of 69




 Claim                 Claim Term                           WELLAX Ultralight Air
 Number
                wherein at least some of                                        The inflatable
                the air inflatable support                                      support
                members are configured                                          members are
                to support a person lying                                       configured to
                on the inflatable pad;                                          support a
                                                                                person lying on
                                                                                them.




                a first valve coupled to the                                       The WELLAX
                frame and in fluid                                                 Ultralight Air
                communication with the                                             includes a
                air inflatable support                                             valve in fluid
                members for inflation                                              communication
                thereof;                                                           with the
                                                                                   inflatable
                                                                                   support
                                                                                   members that
                                                                                   allow the pad
                                                                                   to be inflated.
                                                                                   The Amazon
                                               listing for this pad states: “Advanced inflation
                                               technology features 2 flat valves: 1 for inflation
                                               and 1 for deflation, making it quicker to inflate
                                               (only 4-6 breaths) or deflate.”
                wherein an average             At their thickest, the support members are about
                maximum vertical               6.35 cm. The Amazon listing for this pad lists the
                thickness of the support       thickness at 2.5 inches, or 6.35 cm. This is
                members is in a range          between 2.5 cm and 8 cm.
                from 2.5 cm to 8 cm


                                                   20

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 21 of 69




 Claim                 Claim Term                         WELLAX Ultralight Air
 Number
                and the frame includes                                     The welds in the
                fabric welds between the                                   main portion of the
                first and second sheets,                                   pad are generally x-
                wherein the fabric welds                                   shaped with flared
                taper from a flared end                                    ends. Each of these,
                having an individual                                       therefore has four
                width to a transitioning                                   ends that are
                portion, the transitioning                                 rounded and flared.
                portion located between                                    Between each end
                the flared end and a                                       and the middle of the
                rounded end having a                                       weld is a
                diameter,                    transitioning portion that is narrower than the
                                             ends.
                the flared end being at                                         Each rounded
                least 5 mm in length and                                        end has a
                the fabric welds increase                                       diameter or
                in width at least 2 mm                                          width of over 5
                from the transitioning                                          mm and they
                portion to the flared end,                                      are over 2 mm
                wherein the individual                                          thicker than the
                width of the flared end is                                      transitioning
                greater than the diameter                                       portions. The
                of the rounded end;                                             welds are not
                                             exactly symmetrical. In several instances, one end
                                             will flare greater than the other rounded end.

                wherein a portion of the                                   When the WELLAX
                fabric welds comprise a                                    Ultralight Air is
                flare toward one end of                                    inflated, the ends of
                the fabric weld wherein                                    the welds near sides
                the flare reduces torsion                                  fold in on
                when inflated.                                             themselves in order
                                                                           to reduce torsion.




 17.            The inflatable sleeping      See analysis of claim 16 above.
                pad of claim 16,


                                                 21

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 22 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein the fabric weld                                          Each rounded
                increases in width by at                                         end has a
                least 5 mm from the                                              diameter or
                transitioning portion to                                         width of about
                the flared end.                                                  5 mm greater
                                                                                 than the width
                                                                                 of the
                                                                                 transitioning
                                                                                 portion

 18.            The inflatable sleeping      See analysis of claim 16 above.
                pad of claim 16,
                wherein the frame has a      The fill volume is about 26,380 ml. The Amazon
                ratio of a fill volume/pad   listing for this pad lists its length at 78 inches or
                area in a range from         about 198 cm long and 24 inches or about 61 cm
                about 0.4-4.0 ml/ cm2        wide. This is about 12,000 cm2 for each sheet for
                where the fill volume        a total of about 24,000 cm2 of surface area.
                consists of the volume of    Deflated, the pad measures 93 inches or about
                air contained within air     236 cm long and 28 inches or about 71 cm wide.
                inflatable support           This is about 16,500 cm2 for each sheet for a total
                members at a pressure of     of about 33,000 cm2 of surface area. Accordingly,
                2 psi.                       the fill volume to pad area ratio is in the range
                                             from about 1.1 to about 0.80 ml/cm2. This is in
                                             the range from about 0.4-4.0 ml/cm2.
 19.            The inflatable sleeping      See analysis of claim 16 above.
                pad of claim 16,
                wherein one or both of       The Amazon listing for this pad lists the states:
                the sheets of material are   “Laminated 20D Rip-stop Nylon and the TPU
                a polyurethane or a          Layer provides a good balance between low
                polyester.                   weight and durability.” TPU is thermoplastic
                                             polyurethane.


        24.       On information and belief, Defendants have been, and currently are, inducing

infringement of the ’955 Patent, in violation of 35 U.S.C. § 271(b), by knowingly encouraging or

aiding others to make, use, sell, or offer to sell sleeping pads including the WellaX Ultralight Air

Sleeping Pad in the United States, or to import sleeping pads including the WellaX Ultralight Air

                                                 22

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 23 of 69




Sleeping Pad into the United States, without license or authority from Klymit, with knowledge of

or willful blindness to the fact that their actions will induce others, including but not limited to its

customers, partners, and/or end users, to directly infringe the ’955 Patent. Defendants induce

others to infringe the ’955 Patent by encouraging and facilitating others to perform actions that

Defendants know to be acts of infringement of the ’955 Patent with intent that those performing

the acts infringe the ’955 Patent.

        25.     As a result of Defendants’ infringement of the ’955 Patent, Klymit has been

damaged. Klymit is entitled to recover for damages sustained as a result of Defendants’ wrongful

acts in an amount to be determined.

        26.     In addition, Defendants’ infringing acts have caused and are causing immediate

and irreparable harm to Klymit.

        27.     Defendants have had actual knowledge of its infringement of the ’955 Patent

since no later than November 28, 2018. Defendants’ attorney has had actual knowledge of

Defendants’ infringement of the ’955 Patent since no later than December 11, 2018. On

information and belief, Defendants’ infringement of the ’955 Patent has been and continues to be

deliberate and willful, and, therefore, this is an exceptional case warranting an award of treble

damages and attorney’s fees to Klymit pursuant to 35 U.S.C. §§ 284-285.

                                 SECOND CLAIM FOR RELIEF
                           (Infringement of U.S. Patent No. 9,936,814)

        28.     Klymit re-alleges and incorporates by reference each and every allegation made in

the prior paragraphs as though they were fully set forth herein.

        29.     The ’814 Patent, titled “Inflatable Pad and Methods for Using Same,” was duly


                                                  23

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 24 of 69




and legally issued on April 10, 2018. A true and correct copy of the ’814 Patent is attached as

Exhibit B.

        30.     The ’814 Patent names Robert Nathan Alter, Cory S. Tholl, and Matthew

Maxfield as co-inventors.

        31.     The ’814 Patent has been in full force and effect since its issuance. Klymit owns

by assignment the entire right, title, and interest in and to the ’814 Patent, including the exclusive

right to seek damages for past, current and future infringement thereof.

        32.     On information and belief, Defendants have been, and currently are, directly

infringing the ’814 Patent by making, using, selling, offering to sell, and/or importing into the

United States sleeping pads including the WellaX Ultralight Air Sleeping Pad.

        33.     Specifically, the WellaX Ultralight Air Sleeping Pad infringes at least claims 1, 2,

7-9, 11, 14, 15, and 17-19 of the ’814 Patent either literally or under the doctrine of equivalents.

        34.     Specifically, the WellaX Ultralight Air Sleeping Pad infringes claims 1, 2, 7-9,

11, 14, 15, and 17-19 of the ’814 Patent as shown below. Some of the images in the following

claim charts are taken from the Amazon listing for the WellaX Ultralight Air Sleeping Pad

indicated above and some of the images are photographs taken of a WellaX Ultralight Air

Sleeping Pad in Klymit’s possession.




                                                 24

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 25 of 69




 Claim                 Claim Term                  WELLAX Ultralight Air
 Number
 1.             An inflatable pad                        The WELLAX Ultralight Air
                comprising:                              is an inflatable pad.




                a frame comprising: a first                          The WELLAX
                sheet of material and a                              Ultralight Air is
                second sheet of material                             made of two
                joined at a plurality of                             sheets joined at
                bond lines,                                          bond lines.




                                              25

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 26 of 69




 Claim                 Claim Term                        WELLAX Ultralight Air
 Number
                wherein the bond lines                                 The bond lines in the
                are elongated, wherein at                              main portion of the
                least one end of each of                               pad are generally x-
                the bond lines increases                               x-shaped and
                in width;                                              elongated in two
                                                                       directions. Some
                                                                       other bond lines are
                                                                       portions of these x-
                                                                       shapes that are
                                                                       elongated in one
                                                                       direction. The ends
                                          of these bond lines increase in width to make a
                                          flared, rounded end.
                a plurality of fluidly                                        The WELLAX
                coupled cells defined                                         Ultralight Air
                between at least two bond                                     includes many
                lines of the plurality of                                     cells that are
                bond lines, wherein the                                       fluidly
                plurality of fluidly                                          connected.
                coupled cells comprise a                                      Each one has a
                first width and a second                                      first width and
                width;                                                        a second
                                                                              width.




                and a first valve coupled                                    The WELLAX
                to the frame and in fluid                                    Ultralight Air
                communication with the                                       includes a
                plurality of fluidly                                         valve in fluid
                coupled cells.                                               communication
                                                                             with the
                                                                             inflatable
                                                                             support
                                                                             members that
                                                                             allow the pad
                                                                             to be inflated.
                                                                             The Amazon
                                                26

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 27 of 69




 Claim                 Claim Term                           WELLAX Ultralight Air
 Number
                                              listing for this pad states: “Advanced inflation
                                              technology features 2 flat valves: 1 for inflation
                                              and 1 for deflation, making it quicker to inflate
                                              (only 4-6 breaths) or deflate.”
 2.             The inflatable pad of         See analysis of claim 1 above.
                claim 1,
                wherein the first width                            The first width and the
                and the second width are                           second width of the cells are
                the same.                                          the same as they are
                                                                   generally symmetrical.




 7.             The inflatable pad of         See analysis of claim 1 above.
                claim 1,
                wherein an average            At their thickest, the support members are about
                vertical thickness of the     6.35 cm. The Amazon listing for this pad lists the
                plurality of fluidly          thickness at 2.5 inches, or 6.35 cm. This is
                coupled cells is in a range   between 2.5 cm and 10 cm.
                from 2.5 cm to 10 cm.




                                                  27

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 28 of 69




 Claim                 Claim Term                         WELLAX Ultralight Air
 Number
 8.             An inflatable pad                                 The WELLAX Ultralight Air
                comprising: a pad area;                           is an inflatable pad with a
                                                                  pad area.




                a first valve coupled to a                                       The WELLAX
                frame and in fluid                                               Ultralight Air
                communication with the                                           includes a
                plurality of fluidly                                             valve in fluid
                coupled cells;                                                   communication
                                                                                 with the
                                                                                 inflatable
                                                                                 support
                                                                                 members that
                                                                                 allow the pad
                                                                                 to be inflated.
                                                                                 The Amazon
                                             listing for this pad states: “Advanced inflation
                                             technology features 2 flat valves: 1 for inflation
                                             and 1 for deflation, making it quicker to inflate
                                             (only 4-6 breaths) or deflate.”




                                                 28

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 29 of 69




 Claim                 Claim Term                  WELLAX Ultralight Air
 Number
                the frame comprising a                   The WELLAX Ultralight Air
                first sheet of fabric                    is made of two sheets of TPU
                material and a second                    coated nylon joined at a
                sheet of fabric material                 plurality of bond lines. A
                joined at a plurality of                 single bond line joins the
                bond lines with at least                 two sheets at the periphery
                one bond line around the                 of the pad, making it air tight
                entire periphery of the                  and inflatable.
                first sheet of fabric
                material and the second
                sheet of fabric material,




                wherein at least one end                        The bond lines in the
                of each of the plurality of                     main portion of the
                bond lines increases in                         pad are generally x-
                width;                                          shaped. The ends of
                                                                these bond lines
                                                                increase in width to
                                                                make a flared,
                                                                rounded end.




                                              29

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 30 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein the plurality of                           The plurality of bond lines
                bond lines comprise non-                           cover a significant portion of
                supporting regions                                 the WELLAX Ultralight Air.
                wherein the non-                                   Cumulatively, they cover
                supporting regions cover                           well over 25 cm2 of the pad
                at least 25 cm2 of the pad                         area.
                area.




 9.             The inflatable pad of         See analysis of claim 8 above.
                claim 8,
                wherein a portion of the                                   The bond lines in the
                plurality of bond lines are                                main portion of the
                non-perpendicular to the                                   pad are generally x-
                periphery of the frame.                                    shaped. The axes of
                                                                           the x-shape are more
                                                                           or less 45 degrees off
                                                                           of the periphery of
                                                                           the frame and not
                                                                           perpendicular to it.


 11.            The inflatable pad of         See analysis of claim 8 above.
                claim 8,




                                                  30

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 31 of 69




 Claim                 Claim Term                         WELLAX Ultralight Air
 Number
                wherein the plurality of                                        The WELLAX
                fluidly coupled cells                                           Ultralight Air
                comprise a first width and                                      includes many
                a second width                                                  cells that are
                                                                                fluidly
                                                                                connected.
                                                                                Each one has a
                                                                                first width and
                                                                                a second
                                                                                width.




                wherein the first width is                        The first width and the
                the same as the second                            second width of the cells are
                width.                                            the same as they are
                                                                  generally symmetrical.




 14.            The inflatable pad of        See analysis of claim 8 above.
                claim 8,
                wherein an average           At their thickest, the support members are about
                vertical thickness of the    6.35 cm. The Amazon listing for this pad lists the
                                                 31

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 32 of 69




 Claim                 Claim Term                           WELLAX Ultralight Air
 Number
                plurality of fluidly          thickness at 2.5 inches, or 6.35 cm. This is
                coupled cells is in a range   between 2.5 cm and 10 cm.
                from 2.5 cm to 10 cm.
 15.            An inflatable sleeping pad                                       The WELLAX
                comprising:                                                      Ultralight Air is
                                                                                 an inflatable
                                                                                 sleeping pad.




                a frame configured to                                             The WELLAX
                hold air and configured to                                        Ultralight Air
                support a person sleeping                                         is configured
                thereon,                                                          to support a
                                                                                  person
                                                                                  sleeping on it.




                                                  32

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 33 of 69




 Claim                 Claim Term                  WELLAX Ultralight Air
 Number
                the frame comprising: a                  The WELLAX Ultralight Air
                first sheet of material and              is made of two sheets of TPU
                a second sheet of material               coated nylon joined at a
                joined at their periphery                plurality of bond lines. A
                by an outer bond line;                   single bond line joins the
                                                         two sheets at the periphery
                                                         of the pad, making it air tight
                                                         and inflatable.




                a plurality of bond lines                       The bond lines in the
                within the periphery of                         main portion of the
                the outer bond line                             pad are generally x-
                wherein at least one end                        shaped. The ends of
                of each of the plurality of                     these bond lines
                bond lines within the                           increase in width to
                periphery increases in                          make a flared,
                width;                                          rounded end.




                                              33

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 34 of 69




 Claim                 Claim Term                        WELLAX Ultralight Air
 Number
                a plurality of fluidly                                         The WELLAX
                coupled cells defined                                          Ultralight Air
                between at least two bond                                      includes many
                lines of the plurality of                                      cells that are
                bond lines;                                                    fluidly
                                                                               connected.




                and a first valve coupled                                       The WELLAX
                to the frame and in fluid                                       Ultralight Air
                communication with the                                          includes a
                plurality of fluidly                                            valve in fluid
                coupled cells.                                                  communication
                                                                                with the
                                                                                inflatable
                                                                                support
                                                                                members that
                                                                                allow the pad
                                                                                to be inflated.
                                                                                The Amazon
                                            listing for this pad states: “Advanced inflation
                                            technology features 2 flat valves: 1 for inflation
                                            and 1 for deflation, making it quicker to inflate
                                            (only 4-6 breaths) or deflate.”
 17.            The inflatable sleeping     See analysis of claim 15 above.
                pad of claim 15,




                                                34

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 35 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein a portion of the                                  The bond lines in the
                plurality of bond lines are                               main portion of the
                separate from and not in                                  pad are not
                communication with the                                    connected to the
                outer bond line.                                          outer bond line.




 18.            The inflatable pad of         See analysis of claim 15 above.
                claim 15,
                wherein the plurality of                                   The bond lines in the
                bond lines are elongated                                   main portion of the
                and flare toward a second                                  pad are generally x-
                end of the plurality of                                    shaped and
                bond lines.                                                elongated in two
                                                                           directions. Some
                                                                           other bond lines are
                                                                           portions of these x-
                                                                           shapes that are
                                                                           elongated in one
                                                                           direction. The ends
                                              of these bond lines increase in width to make a
                                              flared, rounded end.
 19.            The inflatable pad of         See analysis of claim 15 above.
                claim 15,




                                                 35

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 36 of 69




 Claim                 Claim Term                          WELLAX Ultralight Air
 Number
                wherein the plurality of                                         The WELLAX
                fluidly coupled cells                                            Ultralight Air
                comprise a first width and                                       includes many
                a second width                                                   cells that are
                                                                                 fluidly
                                                                                 connected.
                                                                                 Each one has a
                                                                                 first width and
                                                                                 a second
                                                                                 width.




                wherein the first width is                         The first width and the
                the same as the second                             second width of the cells are
                width.                                             the same as they are
                                                                   generally symmetrical.




        35.       On information and belief, Defendants have been, and currently are, inducing
                                                 36

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 37 of 69




infringement of the ’814 Patent, in violation of 35 U.S.C. § 271(b), by knowingly encouraging or

aiding others to make, use, sell, or offer to sell sleeping pads including the WellaX Ultralight Air

Sleeping Pad in the United States, or to import sleeping pads including the WellaX Ultralight Air

Sleeping Pad into the United States, without license or authority from Klymit, with knowledge of

or willful blindness to the fact that their actions will induce others, including but not limited to its

customers, partners, and/or end users, to directly infringe the ’814 Patent. Defendants induce

others to infringe the ’814 Patent by encouraging and facilitating others to perform actions that

Defendants know to be acts of infringement of the ’814 Patent with intent that those performing

the acts infringe the ’814 Patent.

        36.     As a result of Defendants’ infringement of the ’814 Patent, Klymit has been

damaged. Klymit is entitled to recover for damages sustained as a result of Defendants’ wrongful

acts in an amount to be determined.

        37.     In addition, Defendants’ infringing acts have caused and are causing immediate

and irreparable harm to Klymit.

        38.     Defendants have had actual knowledge of its infringement of the ’814 Patent

since no later than December 11, 2018. Defendants’ attorney has had actual knowledge of

Defendants’ infringement of the ’814 Patent since no later than December 11, 2018. On

information and belief, Defendants’ infringement of the ’814 Patent has been and continues to be

deliberate and willful, and, therefore, this is an exceptional case warranting an award of treble

damages and attorney’s fees to Klymit pursuant to 35 U.S.C. §§ 284-285.

                                      PRAYER FOR RELIEF

        WHEREFORE, Klymit prays for judgment against Defendants as follows:
                                                  37

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 38 of 69




        A.      That Defendants have infringed, and continue to infringe, the ’955 Patent and the

’814 Patent;

        B.      That Defendants pay Klymit damages adequate to compensate Klymit for

Defendants’ infringement of the ’955 Patent and the ’814 Patent, together with interest and costs

under 35 U.S.C. 13 § 284;

        C.      That Defendants be ordered to pay pre-judgment and post-judgment interest on

the damages assessed;

        D.      That Defendants be ordered to pay supplemental damages to Klymit, including

interest, with an accounting, as needed;

        E.      That Defendants’ infringement is willful and that the damages awarded to Klymit

should be trebled;

        F.      That this is an exceptional case under 35 U.S.C. § 285 and that Defendants be

ordered to pay Klymit’s attorney’s fees and costs in this action; and

        G.      That Klymit be awarded such other and further relief, including equitable relief,

as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b), Klymit hereby demands a trial by jury

on all issues triable by jury.




                                                38

SLC_4012786.1
          Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 39 of 69




        DATED this 31st day of January, 2019.


                                                     DURHAM JONES & PINEGAR, P.C.



                                                     __/s/__Clinton E. Duke_______________
                                                     Clinton E. Duke
                                                     Attorney for Plaintiff Argon Technologies,
                                                     Inc.




                                                39

SLC_4012786.1
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 40 of 69




                    EXHIBIT A
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 41 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 42 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 43 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 44 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 45 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 46 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 47 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 48 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 49 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 50 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 51 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 52 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 53 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 54 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 55 of 69




                    EXHIBIT B
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 56 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 57 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 58 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 59 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 60 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 61 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 62 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 63 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 64 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 65 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 66 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 67 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 68 of 69
Case 1:19-cv-00006-PMW Document 2 Filed 01/31/19 Page 69 of 69
